DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7,8,11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0169474 A1 to Sheppard, “Sheppard”, in view of U.S. Patent Application Publication Number 2014/0367777 A1 to Huang et al., “Huang”.
Regarding claim 1, Sheppard discloses a 3D integrated circuit (3D IC) chip (e.g. FIG. 3), comprising:
a die including a compound semiconductor high electron mobility transistor (HEMT) active device (40A, ¶ [0117],[0013],[0014],[0088],[0095]) comprising compound semiconductor layers (e.g. 14, 16, and/or 18, ¶ [0090],[0096],[0097]) on a single crystal, compound semiconductor layer (e.g. SiC substrate 12, ¶ [0089] or alternately AlN buffer 14, or alternately a compound semiconductor substrate with a buffer ¶ [0092]);
an acoustic device (SAW 40B, ¶ [0117]) integrated in the single crystal, compound semiconductor layer.
	Sheppard fails to clearly teach a passive device integrated in back-end-of-line layers of the die on the single crystal, compound semiconductor layer.
	Huang teaches (e.g. FIG. 1A) a passive device (e.g. capacitor 16061 or inductor 16062 ¶ [0033]) integrated in back-end-of-line layers of the die.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sheppard with passive devices formed in the BEOL metallization as taught by Huang in order to form an RF device (Huang ¶ [0003]) with a smaller size and/or improved signal to noise, lower power (Huang ¶ [0004],[0005]) and/or to reduce manufacturing complexity and cost (Huang ¶ [0004],[0005],[0044]).

Regarding claim 2, Sheppard in view of Huang yields the 3D IC chip of claim 1, and Sheppard further teaches in which the compound semiconductor layers comprise gallium nitride (GaN) (16, ¶ [0096]) and aluminum gallium nitride (AlGaN) (18, ¶ [0097]) layers.

Sheppard in view of Huang yields the 3D IC chip of claim 1, and Sheppard further teaches in which the single crystal, compound semiconductor layer comprises a single crystal (X) aluminum nitride (X-AIN) layer (14, ¶ [0090]).

Regarding claim 7, Sheppard in view of Huang yields the 3D IC chip of claim 1, and Huang as applied to Sheppard further yields an interlayer dielectric (see Examiner-annotated figure below, i.e. part of bulk dielectric layers e.g. 1001, ¶ [0026]) on the (single crystal, compound semiconductor layer when applied to Sheppard) and on the compound semiconductor HEMT active device (when applied to Sheppard); and
a substrate (carrier substrate 130, ¶ [0034]) coupled to the interlayer dielectric, being distal from the single crystal, compound semiconductor layer (when applied to Sheppard).

    PNG
    media_image1.png
    539
    843
    media_image1.png
    Greyscale

Regarding claim 8, Sheppard in view of Huang yields the 3D IC chip of claim 7, and Huang further teaches a bond layer (adhesive layer 102, ¶ [0034]) between the substrate (103) and the interlayer dielectric.

Regarding claim 11, Sheppard in view of Huang yields the 3D IC chip of claim 1, and Huang further teaches in which the passive device comprises a capacitor (16061) coupled to an inductor (16062, ¶ [0009],[0033], e.g. as filter function ¶ [0038]).

Regarding claim 12, Sheppard in view of Huang yields the 3D IC chip of claim 11, and Huang further teaches in which the capacitor (16061) comprises a metal-insulator-metal (MIM) capacitor (¶ [0048]) and the inductor (16062) comprises redistribution layers (i.e. BEOL metal interconnect structures ¶ [0035]) of the back-end-of-line layers.

Regarding claim 13, Sheppard teaches a method of making a 3D integrated circuit (3D IC) chip, comprising:
epitaxially growing a single crystal, compound semiconductor layer (14, ¶ [0090]) on a semiconductor substrate (12, ¶ [0092]);
epitaxially growing compound semiconductor layers (e.g. 16, 18, ¶ [0090],[0096],[0097]) on the single crystal, compound semiconductor layer;
fabricating a compound semiconductor high electron mobility transistor (HEMT) active device (40A, ¶ [0117],[0013],[0014],[0088],[0095]) from the compound semiconductor layers on the single crystal,
compound semiconductor layer on the semiconductor substrate;
integrating an acoustic device (SAW 40B, ¶ [0117]) in the single crystal, compound semiconductor layer.
	Sheppard fails to clearly teach fabricating a passive device in back-end-of-line layers of the 3D IC chip on the single crystal, compound semiconductor layer.
	Huang teaches (e.g. FIG. 1A) a passive device (e.g. capacitor 16061 or inductor 16062 ¶ [0033]) integrated in back-end-of-line layers of the die.
Sheppard with passive devices formed in the BEOL metallization as taught by Huang in order to form an RF device (Huang ¶ [0003]) with a smaller size and/or improved signal to noise, lower power (Huang ¶ [0004],[0005]) and/or to reduce manufacturing complexity and cost (Huang ¶ [0004],[0005],[0044]).

Regarding claim 14, Sheppard in view of Huang yields the method of claim 13, and Sheppard further teaches in which epitaxially growing the single crystal, compound semiconductor layer comprises growing a single crystal (X) aluminum nitride (X-AIN) layer (14, ¶ [0090]) on the semiconductor substrate (12).

Regarding claim 15, Sheppard in view of Huang yields the method of claim 14, and Sheppard further teaches in which epitaxially growing the compound semiconductor layers comprises growing gallium nitride (GaN) (16, ¶ [0096]) and aluminum gallium nitride (AlGaN) layers (18, ¶ [0097]) on the X-AlN layer (14).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0169474 A1 to Sheppard, “Sheppard”, in view of U.S. Patent Application Publication Number 2014/0367777 A1 to Huang et al., “Huang”, as applied to claims 1 and 13 above, and further in view of U.S. Patent Application Publication Number 2020/0119087 A1 to Then et al., “Then `087”
Although Sheppard in view of Huang yields the 3D IC chip of claim 1 and the method of claim 13, Sheppard fails to clearly teach in which the acoustic device comprises a bulk acoustic wave (X-BAW) filter in the single crystal, compound semiconductor layer.
Then `087 teaches monolithic co-integration of III-N HEMT with a bulk acoustic wave filter (TFBAR, Abstract, ¶ [0001],[0007],[0011]) on a single crystal compound semiconductor layer (e.g. AlN or AlGaN layer 108, ¶ [0020]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Sheppard in view of Huang by using a bulk acoustic wave device as exemplified by Then `087 in order to form RF devices with lower losses and higher signal integrity (Then `087 ¶ [0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0169474 A1 to Sheppard, “Sheppard”, in view of U.S. Patent Application Publication Number 2014/0367777 A1 to Huang et al., “Huang”, as applied to claim 7 above, and further in view of U.S. Patent Application Publication Number 2017/0373026 A1 to Goktepeli, cited by Applicant, “Goktepeli”.
Regarding claim 9, although Sheppard in view of Huang yields the 3D IC chip of claim 7, Huang fails to clearly teach in which the (carrier) substrate comprises alumina (Al2O3).
	Goktepeli teaches (e.g. FIG. 5) wherein a carrier/handle substrate (502, ¶ [0046]) is bonded (via RF enhancement layer 504) to the interlayer dielectric (506, ¶ [0044]) and where the carrier/handle substrate (502) comprises alumina (Al2O3) (sapphire, ¶ [0046]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sheppard in view of Huang with alumina/sapphire as the carrier or handle substrate as taught by Goktepeli in order to select a material to improve harmonics by reducing parasitic capacitance (Goktepeli ¶ [0046]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0169474 A1 to Sheppard, “Sheppard”, in view of U.S. Patent Application Publication Number 2014/0367777 A1 to Huang et al., “Huang”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2020/0227470 A1 to Then et al., “Then `470”.
Regarding claim 10, Sheppard in view of Huang yields the 3DIC chip of claim 1, and Sheppard further teaches in which the compound semiconductor HEMT active device comprises a heterogeneous HEMT power amplifier (PA) (heterogeneous and HEMT due to GaN/AlGaN interface, ¶ [0098], amplifier ¶ [0016],[0130]).
	Sheppard fails to clearly applying to wideband RF.
	Then `470 teaches integrating a GaN HEMT and filter for wideband RF (¶ [0121]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of performed the method of Sheppard in view of Huang to wideband RF as exemplified by Then `470 in order to form a wideband RF amplifier with the benefits of the improved power, temperature, high breakdown, and high electron saturation of Sheppard (Sheppard ¶ [0003],[0006]-[0009],[0014]-[0016]).

Allowable Subject Matter
Claims 5,6,19,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
although prior art e.g. Then `470 teaches (e.g. FIG. 1A) an interlayer dielectric (110, 0034]) on the single crystal, compound semiconductor layer and on the compound semiconductor HEMT active device, prior art fails to reasonably teach or suggest a reflector in the interlayer dielectric and coupled to the X-BAW filter as claimed in claim 5 or claim 19 together with all of the limitations of claims 1 and 4 and 13 and 18 respectively.  Claims 6 and 20 are objected to insofar as they depend upon claims 5 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Eric A. Ward/               Primary Examiner, Art Unit 2891